UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2010 or oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number:0001368757 GTJ REIT, INC. (Exact name of registrant as specified in its charter) MARYLAND 20-5188065 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 444 Merrick Road Lynbrook, New York 11563 (Address of principal executive offices) (Zip Code) (516) 881-3535 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: 13,472,281 shares of common stock as of May 10, 2010. GTJ REIT, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2010 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Consolidated Balance Sheets at March 31, 2010 (Unaudited) and December 31, 2009 2 Consolidated Statements of Income (Unaudited) for the Three Months Ended March 31, 2010 and 2009 3 Consolidated Statement of Stockholders’ Equity (Unaudited) for the Three Months Ended March 31, 2010 4 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2010 and 2009 5 Notes to the Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4T. Controls and Procedures 35 PART II. OTHER INFORMATION 35 Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Reserved 35 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 EX-31.1: CERTIFICATION EX-31.2: CERTIFICATION EX-32.1: CERTIFICATION EX-32.2: CERTIFICATION GTJ REIT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands, except share data) March 31, December 31, 2010 2009 (Unaudited) ASSETS Real estate at cost: Land $ 88,584 $ 88,584 Buildings and improvements 24,524 24,362 113,108 112,946 Less: accumulated depreciation and amortization (8,404 ) (8,136 ) Net real estate held for investment 104,704 104,810 Cash and cash equivalents 11,023 12,906 Available for sale securities 3,243 3,199 Restricted cash 1,056 1,066 Accounts receivable, net 4,330 5,944 Other assets 9,747 7,738 Deferred charges, net 1,778 1,855 Assets of discontinued operation 164 162 Intangible assets, net 2,505 2,736 Machinery and equipment, net 2,301 2,310 Total assets $ 140,851 $ 142,726 LIABILITIES AND STOCKHOLDERS' EQUITY Secured revolving credit facility $ 43,215 $ 43,215 Accounts payable and accrued expenses 680 799 Unpaid losses and loss adjustment expenses 2,289 2,236 Other liabilities, net 5,793 6,162 Total liabilities 51,977 52,412 Stockholders' equity: Preferred stock, $.0001 par value; 10,000,000 shares authorizedand none issued and outstanding - - Common stock, $.0001 par value; 100,000,000 shares authorized and 13,472,281 shares issued and outstanding at-March 31, 2010 and December 31, 2009 1 1 Additional paid-in capital 137,174 137,033 Cumulative distributions in excess of net income (48,723 ) (47,087 ) Accumulated other comprehensive income 422 367 Totalstockholders’ equity 88,874 90,314 Total liabilities and stockholder's equity $ 140,851 $ 142,726 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 GTJ REIT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME For the Three Months Ended March 31, 2010 and 2009 (Unaudited, amounts in thousands, except share and per share data) Three Months Ended March 31, 2010 2009 Revenues: Property rentals $ 3,337 $ 3,244 Outdoor maintenance and cleaning operations 3,995 7,117 Total revenues 7,332 10,361 Operating expenses: General and administrative expenses 2,423 2,885 Equipment maintenance and garage expenses 436 509 Transportation expenses 323 460 Contract maintenance and station expenses 1,650 2,442 Insurance and safety expenses 527 644 Operating and highway taxes 394 467 Other operating expenses 241 254 Depreciation and amortization expense 419 374 Total operating expenses 6,413 8,035 Operating income 919 2,326 Other income (expense): Interest income 104 70 Interest expense (458 ) (472 ) Change in insurance reserves (45 ) - Other 2 (12 ) Total other income (expense): (397 ) (414 ) Income from continuing operations before income taxes 522 1,912 Provision for income taxes 4 6 Income from continuing operations, net of taxes 518 1,906 Discontinued operation: Income from discontinued operations, net of income taxes 1 29 Net income $ 519 $ 1,935 Income per common share - basic and diluted: Income from continuing operations, net of noncontrolling interest $ 0.04 $ 0.14 Income from discontinued operations $ 0.00 $ 0.00 Net income $ 0.04 $ 0.14 Weighted-average common shares outstanding - basic and diluted 13,472,281 13,472,281 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 GTJ REIT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY For the Three Months Ended March 31, 2010 (Unaudited, amounts in thousands, except share and per share data) Cumulative Accumulated Preferred Stock Common Stock Additional- Distributions Other Total Outstanding Outstanding Paid-In- in Excess of Comprehensive Stockholders' Shares Amount Shares Amount Capital Net Income Income Equity Balance at January 1, 2010 - $ - 13,472,281 $ 1 $ 137,033 $ (47,087 ) $ 367 $ 90,314 Distributions - common stock, $0.08 per share - (2,155 ) - (2,155) Stock-based compensation - 141 - - 141 Equity contribution from noncontrolling interest - Comprehensive income: Net income (loss) - 519 - 519 Unrealized gain on available-for-sale securities, net - 55 55 Total comprehensive income - 574 Balance at March 31, 2010 - $ - 13,472,281 $ 1 $ 137,174 $ (48,723 ) $ 422 $ 88,874 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 GTJ REIT, INC.
